Title: To George Washington from William Lord Stirling Alexander, 16 June 1781
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Sir
                            Brewster, near N. Windsor June 16th 1781
                        
                        Agreable to the liberty your Excellency has given me, I now send you some thoughts which have occured to me,
                            Since I had the honor of seeing you.
                        An operation I think should be Carried on thro’ New Jersey for the following reasons.
                        1st When the Grand Army is advanced as far as Dobbs’s ferry, a Communication may be Opened and preserved
                            across Hudsons River (by Batteries on each side) so as to pass all the heavy Stores over to it from the West ward: the
                            Cannon shot, shells, Carcasses &c. in the Artillery department only will ammount to many hundred Tons, Stores of
                            other departments will perhaps not be less. A land Carriage of all these for at least forty Miles will be Saved, the
                            Operations of the Grand Army will be greatly accellerated.
                        2d. In a further Stage of the operation the possession of paules hook, may be of Advantage.
                        3d Operations against Staten Island may be of great advantage in diverting the attention of the Enemy and
                            Covering our Communication thro’ the State of New Jersey. 
                        4th. The possession of that Island will give us many advantages. 
                        With heavy Cannon we can greatly distress and Obstruct the passage of the Enemy thro the Narrows.
                        We may deprive them of their only good watering place, and best harbour for a fleet, from which they will feel many inconveniences. their
                            Communication with the Ocean will be greatly Obstructed.
                        We may easily Communicate with our Allies, should they arrive with a Naval Armament on the Coast.
                        We may facilitate their passage thro’ the Banks, and render that thro the Narrows absolutely Safe.
                        We shall Secure to them a Safe harbour, and an excellent Watering place.
                        We may Cooperate with our Allies in defending the Entrance of the Narrows against any Superior fleet of the
                            Enemy should such a One Arrive, or preventing the junction of any reinforcements from the Southward or Elsewhere.
                        We may then Secure paules hook and open a passage to some of our Ships up Hudson’s River, to Cover the Right
                            flank of our Army if that should be found Necessary. and we might then attempt a landing on Long Island or New York Island
                            as the Commander in Chief shall direct.
                        The only Objection that Occurs to this operation. is, its lessning the force of the Main Army. In answer to
                            this The Number of Continental Troops necessary to be employed in it, will be but few.
                        The benefits the Main Army will receive from it, will abundantly Compensate for the absence of those Troops.
                        The Militia of pensilvania and New Jersey which may be Called into the field cannot be employed to greater
                            advantage.
                        If this operation should be approved of several Matters will be necessary to be provided to the West Ward
                            immediately vizt.
                        Some heavy Cannon from Philadelpa.
                        Boats for transporting men, these may be Collected or built on Delaware in a very short time.
                        Gun Boats or long Schows for transporting the heavy Cannon, and for Covering a landing. These might be built
                            on Raratan.
                        Rope and larger Cordage for the boats and a Variety of other uses.
                        If any other matters relative to this operation should Occur, I will note it. I have the honor to be your
                            Excellencys Most Humble Servant
                        
                            Stirling,

                        
                    